Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                         October 13, 2020

     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 52824-0-II

                                Respondent,

         v.                                                   UNPUBLISHED OPINION

 MICHAEL ROBERT SCOTT,

                                Appellant.



        MAXA, J. – Michael Scott appeals his convictions of nine counts of second degree

burglary and one count of bail jumping. He claims that his bail jumping conviction was

improper because he was in jail in Oregon on a shoplifting charge at the time he was required to

appear for a pretrial hearing, and therefore uncontrollable circumstances prevented him from

appearing. In a statement of additional grounds (SAG), Scott makes several claims about the

fairness of his trial.

        The uncontrollable circumstances defense to bail jumping applies only if the defendant

“did not contribute to the creation of such circumstances in reckless disregard of the requirement

to appear or surrender.” Former RCW 9A.76.170(2) (2001). We hold that a rational jury could

determine that Scott’s willful act of shoplifting did not satisfy this requirement, and therefore we
No. 52824-0-II


affirm his bail jumping conviction.1 We also hold that Scott fails to identify any reversible error

in his SAG, and therefore we affirm his burglary convictions.

                                                FACTS

          Between September 2013 and March 2014, someone broke into a battery storage cage at

a store in Woodland on ten separate instances and stole over 200 used batteries. The store had

video surveillance recordings of the burglaries, which they provided to Woodland police officer

Brent Murray. Murray was able to identify a license plate number for a vehicle registered to

Summer Smith. Vancouver police located the vehicle and arrested Smith and Scott.

          The Stated charged Scott with 10 counts of second degree burglary. On February 16,

2017, Scott failed to appear at a readiness hearing. The State then filed an amended information

adding one count of bail jumping.

          Smith also was charged with 10 counts of second degree burglary. She pleaded guilty

and agreed to testify against Scott in exchange for reduced jail time. Smith testified at trial that

she committed the burglaries with Scott and identified him in the surveillance videos and still

shots from those videos. Smith also testified that she and Scott had lived with her mother, Kelly

Smith, for a year. Kelly Smith identified her daughter and Scott as the people in the surveillance

videos.

          Scott testified that he missed his February 16 court date because he was in jail after being

arrested in Tualatin, Oregon on February 11 for shoplifting. He claimed that he did not think

about the fact that he would miss his court date if he was arrested for shoplifting. He said that he

shoplifted food because he was hungry. Scott also denied having committed the burglaries.



1
 Being incarcerated in another state may be a legitimate excuse for failing to appear at a court
hearing, and we question the State’s decision to bring a bail jumping charge against Scott.
Nevertheless, we are constrained to follow RCW 9A.76.170(2).


                                                   2
No. 52824-0-II


       The trial court instructed the jury that “[i]t is a defense to a charge of bail jumping that:

(1) uncontrollable circumstances prevented the defendant from personally appearing in court;

and (2) the defendant did not contribute to the creation of such circumstances in reckless

disregard of the requirement to appear; and (3) the defendant appeared as soon as such

circumstances ceased to exist.” Clerk’s Papers (CP) at 139. This instruction also contained the

statutory definition of “uncontrollable circumstances.”

       The jury found Scott guilty of nine counts of second degree burglary and bail jumping.

Scott appeals his bail jumping conviction and challenges his other convictions in his SAG.

                                            ANALYSIS

A.     BAIL JUMPING – UNCONTROLLABLE CIRCUMSTANCES

       Scott argues that we must reverse his bail jumping conviction because being held in

custody in another jurisdiction as a matter of law constitutes an uncontrollable circumstance that

constitutes a defense to bail jumping. We disagree.

       1.   Legal Principles

       Former RCW 9A.76.170 defines bail jumping and the “uncontrollable circumstances”

affirmative defense:

       (1) Any person having been released by court order or admitted to bail with
       knowledge of the requirement of a subsequent personal appearance before any court
       of this state, or of the requirement to report to a correctional facility for service of
       sentence, and who fails to appear or who fails to surrender for service of sentence
       as required is guilty of bail jumping.

       (2) It is an affirmative defense to a prosecution under this section that
       uncontrollable circumstances prevented the person from appearing or surrendering,
       and that the person did not contribute to the creation of such circumstances in
       reckless disregard of the requirement to appear or surrender, and that the person
       appeared or surrendered as soon as such circumstances ceased to exist.

(Emphasis added.)




                                                  3
No. 52824-0-II


       RCW 9A.76.010(4) defines “uncontrollable circumstances”:

       “Uncontrollable circumstances” means an act of nature such as a flood, earthquake,
       or fire, or a medical condition that requires immediate hospitalization or treatment,
       or an act of a human being such as an automobile accident or threats of death,
       forcible sexual attack, or substantial bodily injury in the immediate future for which
       there is no time for a complaint to the authorities and no time or opportunity to
       resort to the courts.

This defense “relates to the defendant’s inability to attend on the date of which she has been

previously given notice.” State v. Fredrick, 123 Wn. App. 347, 353, 97 P.3d 47 (2004).

       In reviewing a jury’s rejection of an affirmative defense, we determine whether,

“considering the evidence in the light most favorable to the State, a rational trier of fact could

have found that the defendant failed to prove the defense by a preponderance of the evidence.”

State v. Lively, 130 Wn.2d 1, 17, 921 P.2d 1035 (1996).

       2.    Analysis

       Scott contends that a rational jury could not find that he failed to prove uncontrollable

circumstances by a preponderance of the evidence. He claims that being in jail in another

jurisdiction constitutes an uncontrollable circumstance under the statutory definition and that his

testimony established that he did not contribute to the uncontrollable circumstance in reckless

disregard of his requirement to appear in court.

       Here, Scott admitted that when he shoplifted five days before his scheduled pretrial

hearing, he knew that (1) the hearing was coming up, (2) he ran the risk of being caught, and (3)

he ran the risk of being detained. A reasonable inference is that given this knowledge, Scott

knew that engaging in shoplifting would affect his ability to appear at the pretrial hearing.

Viewing the evidence in the light most favorable to the State, a rational jury could conclude that




                                                   4
No. 52824-0-II


Scott acted in reckless disregard of the requirement that he appear for his court hearing by

deliberately shoplifting with knowledge that he had an upcoming hearing.2

       Therefore, we affirm Scott’s bail jumping conviction.

B.     SAG CLAIMS

       In his SAG, Scott asserts that we should reverse his second degree burglary convictions

on various grounds. We conclude that none of these assertions has merit.

       1.    Probable Cause to Arrest

       Scott asserts that the police officer that arrested him knew nothing about the

circumstances of the crime and therefore lacked probable cause for the arrest.

       The “fellow officer rule” allows an arresting officer to rely on what other officers or

police agencies know. State v. Nall, 117 Wn. App. 647, 650, 72 P.3d 200 (2003). Here the

arresting officer could rely on what officer Murray knew to establish probable cause for the

arrest. Regarding whether Murray had probable cause, Scott did not challenge the legality of his

arrest at trial, so there is no record or findings from the trial court for us to review. Therefore,

we do not consider this issue. RAP 2.5(a).

       2.    Undue Prejudice

       Scott asserts that he suffered undue prejudice at trial because the State repeatedly showed

the videos and still photos and introduced his booking photo.

       Scott’s defense at trial was that he was not the male in the videos and still photos. The

State charged Scott with 10 counts of burglary, so it had to establish that Scott was the




2
 We need not determine whether being held in custody in another jurisdiction constitutes an
“uncontrollable circumstance” as defined in RCW 9A.76.010(4).


                                                   5
No. 52824-0-II


perpetrator in 10 different instances. The State did this by having a store employee authenticate

each video and the still photos from those videos.

        Regarding the booking photo, the State used it to establish Scott’s height and weight at

the time of Scott’s booking in order to show that he had similar physical characteristics as the

male in the videos.

        Scott fails to show how any of this evidence created undue prejudice. His assertion fails.

        3.   Due Process Violations

        Scott claims that allowing Smith and her mother to testify violated his right to due

process because both had motives to fabricate: Smith got a reduced sentence and her mother has

always hated him.

        But evidence regarding their motives to fabricate was presented at trial. The jury was

aware that Smith was testifying to take advantage of the State’s plea offer. And Smith and her

mother testified that her mother was not fond of Scott. There was no due process violation. The

jury was allowed to evaluate the evidence and determine its weight and credibility. Scott’s

assertion fails.

        4.   Exclusionary Rule

        Scott claims that the exclusionary rule should have applied, but he does not identify what

evidence should have been excluded and what legal basis supports exclusion. As a result, we

will not consider this assertion. RAP 10.10(c).

        5.   ER 403 Violations

        Scott asserts that the prosecutor created unfair prejudice by repeating testimony, leading

witnesses, and creating confusion. But as we noted above, the State had the burden of proving

10 counts of burglary. And each time repetitive evidence was presented, the State had differing




                                                  6
No. 52824-0-II


purposes. The store employee’s testimony explained the store’s process and authenticated the

videos. Murray and Smith provided identification testimony. And while the trial court cautioned

the prosecutor about leading certain witnesses and sustained Scott’s objection, Scott fails to show

how this prejudiced him. Scott’s assertion fails.

        6.   Unreliable Witnesses

        Scott asserts that the trial court should have excluded Smith’s and her mother’s testimony

because they were unreliable witnesses. But as we noted above, it was the jury’s role to assess

the credibility of these witnesses and Scott had the right of cross-examination to undermine their

credibility. Scott’s assertion fails.

                                          CONCLUSION

        We affirm Scott’s convictions of nine counts of second degree burglary and bail jumping.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                        MAXA, J.

 I concur:



 LEE, C.J.




                                                    7
No. 52824-0-II


       GLASGOW, J. (dissenting in part)—Michael Robert Scott got caught shoplifting after he

stole cereal and other food because he was hungry. He testified that, at that moment, he was not

thinking about an upcoming court appearance for a readiness hearing in Cowlitz County. Scott did

not appear at the readiness hearing several days later because he was in jail on the shoplifting

charge. While shoplifting for food may have amounted to negligent disregard of the requirement

to appear at the readiness hearing, it was not reckless disregard. I would reverse Scott’s bail

jumping conviction.

       It is undisputed that Scott was indigent and had a drug problem. He stole cereal and other

food from a grocery store because he was hungry, and he was arrested in Oregon for shoplifting.

At trial, he said he was not thinking about his upcoming court date. “I was hungry. I stole. It was

food.” Verbatim Report of Proceeding (VRP) (Oct. 18, 2018) at 499.

       It is undisputed that Scott was incarcerated for several days as a result of the shoplifting

charge and he was in jail in Oregon on the date he was supposed to appear in Cowlitz County for

a pretrial readiness hearing on the charges at issue in this case. It is undisputed that as soon as he

was released, Scott was immediately transported back to Washington and he appeared in both

Clark and Cowlitz Counties where he had pending charges.

       As a result, despite Scott’s regular appearance at his arraignment and all of his required

court hearings related to the underlying charges in this case occurring before and after this one for

more than a year, the State pursued bail jumping charges.

       At trial, Scott did not dispute that the elements of bail jumping were met. He knew his

appearance was required for the pretrial readiness hearing, and he failed to appear. See former

RCW 9A.76.170(2) (2001). But when Scott missed his hearing, Washington’s bail jumping statute




                                                  8
No. 52824-0-II


provided an affirmative defense if “uncontrollable circumstances prevented the person from

appearing or surrendering, [so long as] the person did not contribute to the creation of such

circumstances in reckless disregard of the requirement to appear or surrender.” Id. (emphasis

added). In addition, the person must have appeared as soon as such circumstances ceased to exist.

Id. Here, the undisputed evidence proved the elements of this affirmative defense by a

preponderance of the evidence.

       First, Scott’s incarceration in another jurisdiction was an uncontrollable circumstance that

prevented him from appearing in court in Cowlitz County. The majority recites the definition of

“uncontrollable circumstance” and its nonexclusive list of examples, which includes missing court

for hospitalization or medical treatment. In State v. Fredrick, 123 Wn. App. 347, 352-53, 97 P.3d

47 (2004), this court noted that hospitalization would be a qualifying barrier to appearance in court.

Incarceration in another jurisdiction is at least as impenetrable a barrier to appearance in court as

hospitalization. The State does not dispute that there was no way for Scott to obtain release from

jail in Oregon in order to appear in Cowlitz County Superior Court for his readiness hearing.

       Second, although Scott contributed to his inability to appear by shoplifting food, and Scott

may have acted with negligence, he did not act with reckless disregard of the requirement to

appear. There is no dispute that Scott was indigent and he did not think about his upcoming

readiness hearing in Cowlitz County when he shoplifted food: “I didn’t even think about that. I

was hungry. I stole. It was food.” VRP (Oct. 18, 2018) at 499. He also said that he was not proud

of his decision, but it was his hunger that motivated his shoplifting.

       As this case demonstrates, bail jumping charges disproportionately burden people who are

poor, and they also disproportionately impact people of color. Studies have found that indigent




                                                  9
No. 52824-0-II


defendants are more likely to fail to appear at a required court hearing. Aleksandrea E. Johnson,

Decriminalizing Non-Appearance in Washington State: The Problem and Solutions for

Washington’s Bail Jumping Statute and Court Nonappearance, 18 SEATTLE J. FOR SOC. JUST. 433,

441-442 (2020); Haley R. Zettler & Robert G. Morris, An Exploratory Assessment of Race and

Gender-Specific Predictors of Failure to Appear in Court Among Defendants Released via a

Pretrial Services Agency, 40 CRIM. JUST. REV. 417, 426 (2015) (“In all models included, indigence

had a positive, significant impact on [the failure to appear] (i.e., indigent defendants were more

likely to [fail to appear]).”). Inability to obtain reliable transportation, lack of reliable child care,

and inability to get time away from work are just some factors that have been found to cause

indigent defendants to fail to appear. Johnson, supra at 441.

          Moreover, bail jumping charges disproportionately impact Black and Latinx defendants,

who are more likely to fail to appear than white defendants. Id. at 442 n.43 (citing Zettler & Morris,

supra at 419). In some jurisdictions, women are more likely to fail to appear than men. Id. Studies

of bail jumping charges also reflect systemic racial disparities. Black and Latinx defendants are

more likely to be charged with bail jumping and other crimes arising out of a failure to appear. Id.

at 442.

          The consequences for bail jumping convictions can be severe and compound these

disparities. Bail jumping convictions not only increase a defendant’s immediate sentence, but they

can increase a person’s offender score if they have future convictions. Id. at 460. A bail jumping

conviction impacts future determinations of whether a person should be released pending trial,

regardless of why they failed to appear. Id. at 460-61. And a bail jumping conviction can have dire

consequences for a person’s immigration status, including depriving them of the ability to obtain




                                                   10
No. 52824-0-II


asylum or seek cancellation of removal. Id. at 461-62 (citing, for example, Henriquez v. Sessions,

890 F.3d 70, 73-74 (2d Cir. 2018)).

       Perhaps recognizing these systemic disparities, the legislature significantly overhauled

Washington’s bail jumping statutes in the 2020 legislative session. The legislature drastically

narrowed the crime of bail jumping to apply where a person has failed to appear for trial. LAWS OF

2020, ch. 19, § 1. Bail jumping can also be charged where a person’s underlying charge is a violent

or sex offense and the person has missed a required personal appearance in court. Id. But the

legislature also created a safe harbor for missed hearings other than trial. Id. So long as the person

has not had a prior failure to appear in the same case, they cannot be convicted of bail jumping if

they bring a motion to quash within 30 days of the issuance of the warrant for failure to appear and

they appear for the hearing on the motion. Id.

       In addition, the legislature created a lesser included offense of failure to appear. A person

can be convicted of failure to appear at a required court appearance regardless of the nature of the

underlying offense. LAWS OF 2020, ch. 19, § 2. But the failure to appear statute contains the same

safe harbor. A person who has not failed to appear at a prior hearing in the same case cannot be

convicted of failure to appear if they bring a motion to quash within 30 days of the issuance of the

warrant for failure to appear and they appear for the hearing on the motion. Id.

       If the new statute applied, Scott could only have been charged with failure to appear

because burglary in the second degree is not a violent offense, 3 and he could have avoided

conviction so long as he brought a motion to quash within 30 days and appeared at the hearing on

the motion. But the new statute did not take effect until 2020.




3
  See RCW 9A.52.030(2) (defining “burglary in the second degree” as a class B felony); RCW
9.94A.030(55) (defining “violent offenses”).


                                                 11
No. 52824-0-II


       Importantly for purposes of this case, however, within the overall context of these statutory

amendments severely limiting bail jumping and creating a safe harbor for both bail jumping and

failure to appear, the legislature also amended the available affirmative defense. After the effective

date of the new statute, a person who fails to take advantage of the safe harbor and who instead

invokes the affirmative defense must prove by a preponderance of the evidence that they did not

contribute to the creation of the uncontrollable circumstances preventing them from appearing by

negligently disregarding the requirement to appear. LAWS OF 2020, ch. 19, § 1.

       This 2020 amendment to the affirmative defense spotlights the mens rea that the defendant

must prove by a preponderance of the evidence to establish the affirmative defense. The change

reflects a legislative understanding that there is a difference between reckless disregard for the

requirement to appear and negligent disregard.

       Here, the former version of the statute applies and Scott only had to show that he did not

act with reckless disregard. Scott shoplifted because he was experiencing a basic human need—

he was hungry. He was not thinking about his upcoming court date. And his decision to shoplift

was not certain to interfere with his court appearance because, even assuming he was arrested and

charged, it was possible he would be released. Ignoring the possibility that shoplifting might

prevent his appearance in court in Cowlitz County several days later was probably negligent. But

in light of the undisputed evidence, I cannot see how a rational trier of fact could conclude that it

was reckless.

       Third, it is undisputed that as soon as he was released, Scott was immediately transported

back to Washington and he appeared in both Clark and Cowlitz Counties where he had pending

charges.




                                                 12
No. 52824-0-II


       I would reverse Scott’s bail jumping charge because, in light of the undisputed facts, the

State failed to prove the affirmative defense did not apply.

       I dissent.


                                                      ____________________________________
                                                      Glasgow, J.




                                                13